Citation Nr: 1508932	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for arthritis of the hands and elbows.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent from January 1, 2008, to August 21, 2011, and a rating in excess of 30 percent as of October 1, 2012, for a left knee disability.  

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from November 1979 until retirement in November 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2010.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran was assigned a temporary total disability rating for a left knee disability as a result of surgical or other treatment requiring the need for convalescence from November 19, 2007, to December 31, 2007.  Additionally, the Veteran underwent a left total knee arthroplasty (TKA) in August 2011 and was assigned a schedular temporary total rating from August 22, 2011, to September 30, 2012.  Therefore, the Board has limited its consideration of the left knee rating accordingly.  

The Board notes that the Veteran filed a timely substantive appeal with the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a low back disability, and right and left hip disabilities.  A January 2013 rating decision granted service connection for those disabilities.  As there is no indication from the record that the Veteran has disagreed with the disability ratings or effective dates assigned in the January 2013 rating decision, that decision constitutes a full grant of the benefits sought on those appeals and those issues are no longer on appeal.

This case was previously before the Board in May 2011, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for a left ankle disability and to increased ratings for right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hand and elbow arthritis is not etiologically related to active service and was not shown to be present within one year of retirement from active service.

2.  Bilateral carpal tunnel syndrome is not etiologically related to active service and an organic disease of the nervous system resulting in bilateral carpal tunnel syndrome was not shown to be present within one year of retirement from active service.


CONCLUSIONS OF LAW

1.  Bilateral hand and elbow arthritis was not incurred in or aggravated by active service and incurrence during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service and incurrence during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in February 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  The Board notes that the Veteran submitted additional VA Medical Center treatment notes in April 2014, but did not submit a waiver of original jurisdiction.  However, a review of those records does not indicate that bilateral hand arthritis, bilateral elbow arthritis, or bilateral carpal tunnel syndrome are related to active service.  Rather, the records show only that the Veteran has continued to receive treatment for various disabilities at VA facilities during the pendency of the appeal.  Therefore, the Board finds that those records are not pertinent to the claims being adjudicated and there is no bar to proceeding with a final decision on those issues at this time.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis or an organic disease of the nervous system to a degree of 10 percent within one year from the date of separation from that service, that disability shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system and arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hand and Elbow Arthritis

The Veteran has asserted that he has bilateral hand and elbow arthritis as a result of active service.

The service medical records are silent for complaints of or treatment for hand or elbow disabilities while the Veteran was in active service.  At a June 1999 retirement examination, the Veteran did not report any upper extremity difficulties and both his upper extremities were found to be clinically normal on physical examination.  

At an October 2012 VA hand and finger examination, the Veteran reported that he had started to experience stiffness in the knuckles of both hands in about the last five years.  He denied experiencing any traumatic injury to either hand.  X-rays of the hands revealed degenerative changes in the first metacarpophalangeal (MCP) joint of both hands.  The examiner diagnosed bilatral hand degenerative joint disease at the first MCP joint.  

The examiner opined that it was less likely as not that the Veteran's bilateral hand arthritis was related to active service or any incident in service, to include parachute jumps.  The examiner noted that there was no evidence of subjective complaints or documented objective abnormalities in either hand during active service.  Further, the examiner noted that the Veteran had specifically reported that the stiffness in his hands had started approximately five years prior, well after retirement from active service.  The examiner also noted that parachute jumps would not be expected to cause arthritis in the MCP joint of either hand as the hands were not weight bearing parts of the body.  Further, the examiner noted that degenerative joint disease in the first MCP joint is very common, possibly the most common joint of the body to develope arthritis, and that if the arthritis were actually due to trauma or repetitive use, then the X-rays would be expected to reveal degenerative changes more severe on the right side, since the Veteran was right-handed, which was not the case for the Veteran as both hands appeared to be equally effected.  Additionally, the examiner noted that if the degenerative changes were as a result of his duties as a mechanic in service, it would again be expected that the right hand would be worse than the left because the Veteran is right-handed.  However, that was not the case and the degenerative changes were symmetrical.  Therefore, the examiner found that the Veteran's bilateral hand arthritis was most likely due to aging alone.  

At an October 2012 VA elbow and forearm examination, the Veteran reported an insiduous onset of bilateral elbow pain during active service, which he related to working as a mechanic and difficult parachute jump landings.  He denied any swelling or inflammation of the elbows during active service and reported that he did not seek medical attention during active service for elbow pain.  The Veteran reported that he was diagnosed with elbow tendonitis a few years after leaving active service.  X-rays revealed arthritis in both elbows.  The examiner diagnosed bilateral elbow degenerative joint disease.  

The examiner opined that it was less likely as not that the Veteran's bilateral degenerative joint disease was related to active service or any incident in active service, to include parachute jumps.  The examiner noted that although the Veteran reported that the onset of his elbow pain was during active service, that report was inconsistent with the service medical records as there were no complaints regarding the elbows made in service.  Additionally, the examiner noted that the first documentation of complaints with regard to the elbows was not until 2001, at which time he was diagnosed with tendonitis.  The examiner also noted that the elbows were not weight bearing joints and so, it would not be expected for degenerative changes to develop in them as a result of parachute jumps.  The examiner noted that even though the Veteran reported that during parachute jump landings he would put more weight on he right side and roll or fall onto his right side, the examiner did not believe that to be the cause of his bilateral elbow arthritis.  The examiner noted that if that was the case, the degenerative changes would be expected to be wose on the right side than the left, which was not the case.  In fact, X-rays revealed that the degenerative changes were actually worse in the left elbow than the right elbow.  The examiner concluded that it did not appear to be biomechanically plausible that the bilateral elbow arthritis was due to any trauma related to parachute jump landings and so, it was not related to active service.  

The Board finds that the October 2012 VA examination and opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A review of the record shows that the Veteran receives VA and private treatment for a variety of disabilities.  However, there is no indication from the treatment notes of record that the Veteran's bilateral hand and elbow arthritis has been related to active service.  

While the Veteran is competent to report symptoms of pain, he is not competent to provide a diagnosis of arthritis or an opinion linking diagnosed bilateral hand and elbow arthritis to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion of those disabilities.

Further, the evidence does not show X-ray evidence of arthritis in either hand or elbow within one year of the Veteran's retirement from active service.  Therefore, presumptive service connection is not applicable.  

In sum, the service medical records are silent for complaints of or treatment for hand or elbow disabilities while the Veteran was in active service.  The October 2012 VA examiner has competently opined that the Veteran's currently diagnosed bilateral hand and elbow arthritis are not related to active service.  The Board finds those opinions very detailed and persuasive as they considered the Veteran's contentions and included examination of the Veteran and review of the medical history.  The Veteran has not submitted any contrary competent medical evidence to show that bilateral hand or elbow arthritis is related to active service.  There was no X-ray evidence of arthritis in the hands or elbows of record within one year of the Veteran's retirement from active service and the Veteran has not presented evidence of continuity of symptomatology of hand or elbow disabilities since retirement from service.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hand and elbow arthritis is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Carpal Tunnel Syndrome

The Veteran has asserted that he has bilateral carpal tunnel syndrome as a result of active service, to include as a result of various duties as a mechanic.  

A review of the service medical records is silent for treatment for or complaints of symptoms which could be associated with a diagnosis of carpal tunnel syndrome.  At a June 1999 retirement examination, the Veteran did not report any upper extremity difficulties and both his upper extremities were found to be clinically normal on physical examination. 

At an October 2012 VA examination, the Veteran reported that he first developed symptoms of right hand numbness, tingling, and paresthesias in 2003.  He reported that he subsequently developed similar symptoms in his left hand about one year later.  The examiner diagnosed right and left median nerve sensory and motor neuropathy at the wrist (carpal tunnel syndrome).  The examiner opined that it was less likely as not that the Veteran's bilateral carpal tunnel syndrome was causally or etiologically related to active service, to include as a result of his duties working as a mechanic for 17 years.  The examiner noted that the Veteran's self-reported onset of symptoms in 2003 did not support his claim that they were related to active service.  The examiner also noted that the service medical records were silent for subjective complaints and objective abnormalities related to the hands or nerves.  Further, the examiner noted that the Veteran himself reported that his symptoms of carpal tunnel syndrome first started in conjunction with working construction and building a house subsequent to retirement from active service.

The Board finds that the October 2012 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that examination and opinion to be persuasive as the examiner considered the medical history and examined the Veteran and provided a detailed rationale to support the conclusion.

A review of the record shows that the Veteran receives VA and private treatment for a variety of disabilities.  However, there is no indication from the treatment notes of record that the Veteran's bilateral carpal tunnel syndrome has been related to active service.

While the Veteran is competent to report symptoms of carpal tunnel syndrome such as numbness and tingling, he is not competent to provide an opinion linking currently diagnosed bilateral carpal tunnel syndrome to active service as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion with respect to carpal tunnel syndrome.

Further, the evidence does not show that the Veteran had bilateral carpal tunnel syndrome to a compensable degree within one year of retirement from active service.  Therefore, presumptive service connection is not applicable.  

In sum, the service medical records are silent for complaints of or treatment for symptoms that could be associated with a diagnosis of carpal tunnel syndrome while the Veteran was in active service.  The October 2012 VA examiner has competently opined that the Veteran's currently diagnosed bilateral carpal tunnel syndrome is not related to active service and the Veteran has not submitted any contrary competent medical evidence to show that it is related to active service.  There was no evidence of carpal tunnel syndrome to a compensable degree within one year of the Veteran's retirement from active service and the Veteran has not presented evidence of continuity of symptomatology of carpal tunnel syndrome since retirement from service.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral carpal tunnel syndrome is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hand and elbow arthritis is denied.  

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran has reported that he has a left ankle disability that is related to active service, and in the alternative, was caused or chronically worsened by service-connected disabilities.  Specifically, the Veteran has reported that his duties as a parachutist caused stress on his left ankle, to include spraining his left ankle on occasion.  A review of the post-service medical evidence of record shows that the Veteran has complained of chronic left ankle sprains since retirement from active service.  

In light of the Veteran's reported left ankle pain in service, his complaints of chronic left ankle sprains since service, and the fact that the Veteran is service-connected for other lower extremity disabilities that result in an antalgic gait, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current left ankle disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the record shows that in April 2014, the Veteran submitted additional VA Medical Center treatment notes dated through April 2014.  The Board notes that based on a review of the record, the Veteran has also received treatment for service-connected knee disabilities from private providers.  However, there is no indication from the record that attempts have been made to identify and obtain any current private treatment records.  Further, the Veteran's last VA examination of his knees was in October 2012.  As the record indicates that the Veteran has continued to receive treatment for his knees since that time, the Board finds that the medical evidence currently of record is not sufficient to decide the Veteran's claims of entitlement to increased ratings for his knee disabilities.  

Therefore, the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from the service-connected knee disabilities.  

Additionally, attempts should be made to identify and obtain any outstanding treatment records prior to a decision being made on the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current left ankle disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current left ankle disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include the multiple parachute jumps during service.  The examiner should also provide an opinion as to whether any currently present left ankle disability was at least as likely as not (50 percent or greater probability) caused by one or more of the service-connected disabilities, to specifically include an antalgic gate resulting from any service-connected disabilities.  The examiner should also provide an opinion as to whether any currently present left ankle disability has at least as likely as not (50 percent or greater probability) been aggravated (permanently increased in severity beyond the natural progress of the disorder) by one or more of the service-connected disabilities, to specifically include an antalgic gate resulting from any service-connected disabilities.

3.  Schedule the Veteran for a VA examination to determine the current level of impairment resulting from service-connected knee disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide ranges of motion, measured in degrees, and should provide an opinion as to whether there is any additional loss of function due to incoordination, painful motion, fatigability, excess motion, weakened motion, or limited motion.

4.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


